Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 06/06/2022.
Claims 1-20 are pending in this Office Action. Claims 1, 10 and 15 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of a continuation of  continuation of 16902690, filed 06/16/2020 ,now U.S. Patent #11354302, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed 06/06/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11354302. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11354302 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11354302.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11354302.
Instant Application
U.S. Patent No. 11354302
1. A computer-implemented method, comprising:
receiving a request to create a graph database from one or more relational databases;














for each relational database:
identify a set of data objects stored in the relational database; and
for each data object in the set of data objects stored in the relational database:
create a graph data object that corresponds to the data object;
link the graph data object to the data object using an identifier of the data object;
provide a graph data object identifier of the graph data object for linking the graph data object to the data object;
determine a set of associated data objects that are associated with the data object;
for each associated data object, create an associated graph data object if a graph data object corresponding to the associated data object does not exist; and
for each created graph data object, create a graph data relation object that represents a relationship between the graph data object and the associated graph data object;
storing created graph data objects, associated graph data objects, and graph data relation objects in the graph database;
providing the graph database to one or more applications;
determining a first change to a first graph data object in the graph database;
identifying a first data object corresponding to the first graph data object; and
providing information for the first change for updating of the first data object.
1. A computer-implemented method comprising: 
receiving, by a computer system having at least one hardware processor, a first request to create a first nested group hierarchy in a first data universe from a first computing device of a first user, 
the first request comprising a first definition for the first nested group hierarchy, the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, 
the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, 
the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, 
































the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes; 
creating, by the computer system, a first hierarchy object in a semantic layer of an application platform based on the first request,
the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; 
receiving, by the computer system, a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object; 
generating, by the computer system, a query result based on the second request using the first hierarchy object from the semantic layer of the application platform to retrieve the data from the data source; and 
causing, by the computer system, the query result to be displayed on the second computing device using the first hierarchy object, the retrieved data being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.
2. The computer-implemented method of claim 1, comprising adding one or more properties
to the graph data object based on a set of attributes read from the data object.



3. The computer-implemented method of claim 1, wherein the one or more relational databases
include a first database for a first application and a second database for a second application, and wherein the computer-implemented method further comprises:
identifying one or more inter-application relationships between the first application and the second application that are not represented as a foreign key in the first database or the second database; and
for each inter-application relationship, linking, in the graph database, a first graph data
object created from the first database with a second graph data object created from the second
database.
4. The computer-implemented method of claim 3, wherein the first graph data object and the second graph data object are linked with a linking graph data relation object.

5. The computer-implemented method of claim 3, wherein the first graph data object and the second graph data object are linked with an intermediary graph data object. 

6. The computer-implemented method of claim 3, wherein providing the graph database to one or more applications comprises enabling the one or more applications to query for inter-application relationships.



7. The computer-implemented method of claim 1, further comprising:
determining a first change to a first data object in a first relational database;
identifying a first graph data object corresponding to the first data object; and
updating the first graph data object based on the first change in the first data object.

8. The computer-implemented method of claim 1, further comprising:
identifying a new relationship between a first data object and a second data object
initiated by a first owner of the first data object;
identifying a second owner of the second data object;
sending an approval request to the second owner for linking, in the graph database, a first graph data object corresponding to the first data object to a second graph data object corresponding to the second data object;
receiving an approval from the second owner in response to the approval request; and
linking, in the graph database, the first graph data object to the second graph data object, based on the approval and the new relationship.










9. The computer-implemented method of claim 1, wherein a first relational database includes data objects of a first type used by a first application, a second relational database includes data objects of a second type used by a second application, and the graph database includes a first graph data relation object that links a first data object of the first type to a second data object of the second type, and wherein the computer-implemented method further comprises:
receiving a query from the first application for objects that are related to the first data object;
determining, based on identifying the first graph data relation object, that the second data object of the second type is related to the first data object; and
providing, in response to the query, at least an identifier of the second data object, to the first application, to enable the first application to interact with the second data object.

10. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:

receiving a request to create a graph database from one or more relational databases;
for each relational database:
identify a set of data objects stored in the relational database; and
for each data object in the set of data objects stored in the relational database:

















create a graph data object that corresponds to the data object;
link the graph data object to the data object using an identifier of the data object;




provide a graph data object identifier of the graph data object for linking
the graph data object to the data object;
determine a set of associated data objects that are associated with the data object;
for each associated data object, create an associated graph data object if a
graph data object corresponding to the associated data object does not exist; and
for each created graph data object, create a graph data relation object that represents a relationship between the graph data object and the associated graph data object;
storing created graph data objects, associated graph data objects, and graph data relation objects in the graph database;
providing the graph database to one or more applications;
determining a first change to a first graph data object in the graph database;
identifying a first data object corresponding to the first graph data object; and
providing information for the first change for updating of the first data object.











11. The non-transitory, computer-readable medium of claim 10, wherein the operations further comprise adding one or more properties to the graph data object based on a set of attributes read from the data object.

12. The non-transitory, computer-readable medium of claim 10, 
wherein the one or more relational databases include a first database for a first application and a second database for a second application, and wherein the operations further comprise:
identifying one or more inter-application relationships between the first application and
the second application that are not represented as a foreign key in the first database or the second database; and
for each inter-application relationship, linking, in the graph database, a first graph data object created from the first database with a second graph data object created from the second database.

13. The non-transitory, computer-readable medium of claim 12, wherein the first graph data object and the second graph data object are linked with a linking graph data relation object. 

14. The non-transitory, computer-readable medium of claim 12, wherein the first graph data object and the second graph data object are linked with an intermediary graph data object.































15. A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more
computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving a request to create a graph database from one or more relational databases;
for each relational database:
identify a set of data objects stored in the relational database; and
for each data object in the set of data objects stored in the relational database:













create a graph data object that corresponds to the data object;
link the graph data object to the data object using an identifier of the data object;
provide a graph data object identifier of the graph data object for
linking the graph data object to the data object;
determine a set of associated data objects that are associated with the data object;
for each associated data object, 
create an associated graph data
object if a graph data object corresponding to the associated data object does not exist; and







for each created graph data object, create a graph data relation object that represents a relationship between the graph data object and the associated graph data object;
storing created graph data objects, associated graph data objects, and graph data relation objects in the graph database;
providing the graph database to one or more applications;
determining a first change to a first graph data object in the graph database;
identifying a first data object corresponding to the first graph data object; and
providing information for the first change for updating of the first data object.








2. The computer-implemented method of claim 1, wherein the data source comprises a relational database.

3. The computer-implemented method of claim 1, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.






















4. The computer-implemented method of claim 1, wherein the first definition comprises at least one static member selection corresponding to the at least one leaf node, the at least one static member selection identifying at least one specific member of one of the plurality of non-leaf group nodes.

5. The computer-implemented method of claim 1, wherein the generating of the query result comprises: 
accessing the first hierarchy object in the semantic layer of the application platform; 
generating a query script according to a database language of the data source using the accessed first hierarchy object; and retrieving the data of the query result from the data source using the query script.



































6. The computer-implemented method of claim 5, wherein the query script comprises a Structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script.

7. The computer-implemented method of claim 1, wherein the application platform comprises a plurality of applications, and the first hierarchy object is accessible for use by the plurality of applications.


























15. A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 
receiving a first request to create a first nested group hierarchy in a first data universe from a first computing device of a first user, 
the first request comprising a first definition for the first nested group hierarchy, 
the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, 
the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, 
the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, 
the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes; 
creating a first hierarchy object in a semantic layer of an application platform based on the first request, 
the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; 
receiving a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object; 























generating a query result based on the second request using the first hierarchy object from the semantic layer of the application platform to retrieve the data from the data source; and 
causing the query result to be displayed on the second computing device using the first hierarchy object, the data of the query result being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.






16. The non-transitory machine-readable storage medium of claim 15, wherein the data source comprises a relational database.


























17. The non-transitory machine-readable storage medium of claim 15, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.

18. The non-transitory machine-readable storage medium of claim 15, wherein the first definition comprises at least one static member selection corresponding to the at least one leaf node, the at least one static member selection identifying at least one specific member of one of the plurality of non-leaf group nodes.

19. The non-transitory machine-readable storage medium of claim 15, wherein the generating of the query result comprises: 
accessing the first hierarchy object in the semantic layer of the application platform; 
generating a query script according to a database language of the data source using the accessed first hierarchy object; and 
retrieving the data of the query result from the data source using the query script.

20. The non-transitory machine-readable storage medium of claim 15, wherein the application platform comprises a plurality of applications, and the first hierarchy object is accessible for use by the plurality of applications.

8. A system comprising: 
at least one hardware processor; and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 




receiving a first request to create a first nested group hierarchy in a first data universe from a first computing device of a first user, 
the first request comprising a first definition for the first nested group hierarchy, 
the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, 
the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, 
the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, 
the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes; 
creating a first hierarchy object in a semantic layer of an application platform based on the first request, 
the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; 
receiving a second request to query the data source from a second computing device of a second user, 
the second request comprising an indication of the first hierarchy object; 
generating a query result based on the second request using the first hierarchy object from the semantic layer of the application platform to retrieve the data from the data source; and 
causing the query result to be displayed on the second computing device using the first hierarchy object, 
the data of the query result being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.



























16. The computer-implemented system of claim 15, wherein the operations further comprise adding one or more properties to the graph data object based on a set of attributes read from the data object.




17. The computer-implemented system of claim 15, wherein the one or more relational
databases include a first database for a first application and a second database for a second application, and wherein the operations further comprise:
identifying one or more inter-application relationships between the first application and the second application that are not represented as a foreign key in the first database or the second database; and
for each inter-application relationship, linking, in the graph database, a first graph data object created from the first database with a second graph data object created from the second database.






















18. The computer-implemented system of claim 17, wherein the first graph data object and the second graph data object are linked with a linking graph data relation object.

19. The computer-implemented system of claim 17, wherein the first graph data object and the second graph data object are linked with an intermediary graph data object.

20. The computer-implemented system of claim 15, wherein providing the graph database to one or more applications comprises enabling the one or more applications to query for inter-application relationships.
9. The system of claim 8, wherein the data source comprises a relational database.

10. The system of claim 8, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.







11. The system of claim 8, wherein the first definition comprises at least one static member selection corresponding to the at least one leaf node, the at least one static member selection identifying at least one specific member of one of the plurality of non-leaf group nodes.
12. The system of claim 8, wherein the generating of the query result comprises: accessing the first hierarchy object in the semantic layer of the application platform; generating a query script according to a database language of the data source using the accessed first hierarchy object; and retrieving the data of the query result from the data source using the query script.
13. The system of claim 12, wherein the query script comprises a Structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script.







14. The system of claim 8, wherein the application platform comprises a plurality of applications, and the first hierarchy object is accessible for use by the plurality of applications.






“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claims 1-4, 7, 10-13 and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over
Wotring et al.: "SYSTEM AND METHOD FOR TRANSFORMING A RELATIONAL DATABASE TO A HIERARCHICAL DATABASE", (U.S. Patent US 6665677 B1 , DATE PUBLISHED 2003-12-16 and DATE FILED 2000-10-02, hereafter “Wotring”) and further in view of 
Das et al.: "GRAPH DATABASE AND RELATIONAL DATABASE MAPPING", (U.S. Patent Application Publication 20200201909 A1, DATE PUBLISHED 2020-06-25 and DATE FILED 2015-09-11 , hereafter “Das”).

As per claim 1, Wotring teaches a computer-implemented method, comprising:
receiving a request to create a graph database from one or more relational databases (See col. 2, lines 25-27, creating a hierarchical database schema comprising at least one compound and at least one simple object is based on a relational database key structure. The schema is interpreted a database); 
for each relational database:
identify a set of data objects stored in the relational database (See Abstract: creating an import map that maps each relational database field to a hierarchical field in the hierarchical database using a relational database schema and a hierarchical database schema, using the import map to import data from the relational database. Here data mapped teaches the data objects identified); and
for each data object in the set of data objects stored in the relational database:
create a graph data object that corresponds to the data object (See Abstract: transforming the relational data into hierarchical documents. The hierarchical documents reads on graph data object that corresponds to the data object of the relational database. Here the hierarchical documents are hierarchical data and are interpreted trees and also a subset of graphs); 
link the graph data object to the data object using an identifier of the data object (See Abstract: The creating a hierarchical database schema comprising at least one compound and at least one simple object is based on a relational database key structure where the relational database key structure has at least one primary key and at least one foreign key. A data scrubbing algorithm may be applied to the relational data and storing the scrubbed data in the hierarchical document. The graph data object being created based on primary or foreign key of the relational database object reads on linking between the objects based on the key);
provide a graph data object identifier of the graph data object for linking the graph data object to the data object (See col. 5, lines 53-56, for each relationship between the parent and its related table(s) in the hierarchical database, there will exist a hierarchical object that captures the total structure of the relationship key hierarchy. The Key reads on the link);
determine a set of associated data objects that are associated with the data object (See col. 2, lines 24-27, The creating a hierarchical database schema comprising at least one compound and at least one simple object.);
for each associated data object, create an associated graph data object if a graph data object corresponding to the associated data object does not exist (See col. 2, lines 13-23, Creating a hierarchical document schema comprises the following steps: step 1: determining a relationship between a first table in the relational database and a second table in the relational database using a primary key; step 2: forming a compound object in a hierarchical document that is associated with the first table; step 3: forming an object selected from the group consisting of a compound object and a simple object that is associated with the second table; and step 4: repeating steps 1 through 3 until all tables within the relational database are associated with an object in the hierarchical document. A compound object created in the graph database corresponding to the data object in the first relational table with a simple object created corresponding to the data object in the second database table and associated by primary key and creating reads on creating non-existing new); and
for each created graph data object, create a graph data relation object that represents a relationship between the graph data object and the associated graph data object (See col. 2, lines 24-37, an SQL statement is defined, which expresses a 1 to n relationship of the compound object to its parent object and which expresses source fields available for child objects of the compound object. Each simple object is related to at least one source field name in its parent compound object. The source field names are extracted from the relational database for all compound objects using the SQL statement. The simple object accesses the source field names of its parent compound object to determine the source field names the simple object can map to. Here the extracted source filed name created for expressing relations from the compound object to the parent database object and from the compound object to its simple object in the graph database);
storing created graph data objects, associated graph data objects, and graph data relation objects in the graph database (See col. 2, lines 42-48, the created hierarchical database schema comprising at least one compound and at least one simple object is based on a relational database key structure where the relational database key structure has at least one primary key and at least one foreign key. A data scrubbing algorithm may be applied to the relational data and storing the scrubbed data in the hierarchical document. Here graph database objects and data created teaches being stored in the database);
providing the graph database to one or more applications (See Fig.4 and col. 5, lines 4-8, a hierarchical database schema, in reference to an example application of the current invention. The figure displays how a hierarchical database might be logically structured in a criminal database management system.).
Wotring does not explicitly teach determining a first change to a first graph data object in the graph database.
On the other hand, as an analogous art on transforming between hierarchical (or graph) databases, Das teaches determining a first change to a first graph data object in the graph database (See [0058], . A determination may be made, for an object changed in the graph database, whether a database constraint defined on the object in the relational database is satisfied).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Das's teaching with Wotring reference because Das is dedicated to mapping a relational database to a graph database and/or mapping a graph database to a relational database, Wotring dedicated to transforming a relational database into a hierarchical database whereby information in relational database tables is transformed into hierarchical objects, and the combined teaching would have allowed Wotring to apply mapping between the hierarchical and graph databases to apply transformation only to making changes to the data object described in a surrogate.
Wotring in view of Das further teaches:
identifying a first data object corresponding to the first graph data object (See Das: Abstract: by updating a mapping layer with a surrogate describing a change to a database object, determining, for an object in the mapping layer, if a database constraint defined on the object is satisfied, collecting database changes defined by the surrogate into a database change request, submitting the change request to a relational database as a transaction, and deleting the surrogate for the object in the mapping layer. The mapping teaches identifying data object to graph object); and
providing information for the first change for updating of the first data object (See Das: Abstract: submitting the change request to a relational database as a transaction, and deleting the surrogate for the object in the mapping layer. The mapping teaches identifying data object to graph object).

As per claim 2, Wotring in view of Das teaches the computer-implemented method of claim 1, comprising adding one or more properties to the graph data object based on a set of attributes read from the data object (See Das: [0014], the graph database 104 may be any database type that employs graph structures to store data using, for example, edges, vertices, and/or properties to represent and/or store data. In one example, a graph may be a typed, directed property graph, e.g., a graph comprising vertices and directed edges where properties (key-value pairs) may be associated with a vertex or an edge and where a vertex may be assigned one or more labels or types. In other examples, a graph may be, e.g., a bipartite graph, a simple undirected graph, or other graph.).

As per claim 3, Wotring in view of Das teaches the computer-implemented method of claim 1, wherein the one or more relational databases include a first database for a first application and a second database for a second application, and wherein the computer-implemented method further comprises:
identifying one or more inter-application relationships between the first application and the second application that are not represented as a foreign key in the first database or the second database (See Das: [0014], the graph database 104 may be any database type that employs graph structures to store data using, for example, edges, vertices, and/or properties to represent and/or store data. In one example, a graph may be a typed, directed property graph, e.g., a graph comprising vertices and directed edges where properties (key-value pairs) may be associated with a vertex or an edge and where a vertex may be assigned one or more labels or types. In other examples, a graph may be, e.g., a bipartite graph, a simple undirected graph, or other graph. ); and
for each inter-application relationship, linking, in the graph database, a first graph data object created from the first database with a second graph data object created from the second database (See Wotring: col. 2, lines 24-37, an SQL statement is defined, which expresses a 1 to n relationship of the compound object to its parent object and which expresses source fields available for child objects of the compound object. Each simple object is related to at least one source field name in its parent compound object. The source field names are extracted from the relational database for all compound objects using the SQL statement. The simple object accesses the source field names of its parent compound object to determine the source field names the simple object can map to. Here the extracted source filed name created for expressing relations from the compound object to the parent database object and from the compound object to its simple object in the graph database).

As per claim 4, Wotring in view of Das teaches the computer-implemented method of claim 3, wherein the first graph data object and the second graph data object are linked with a linking graph data relation object (See Wotring: col. 2, lines 24-37, an SQL statement is defined, which expresses a 1 to n relationship of the compound object to its parent object and which expresses source fields available for child objects of the compound object. Each simple object is related to at least one source field name in its parent compound object. The source field names are extracted from the relational database for all compound objects using the SQL statement. The simple object accesses the source field names of its parent compound object to determine the source field names the simple object can map to. Here the extracted source filed name created for expressing relations from the compound object to the parent database object and from the compound object to its simple object in the graph database).

As per claim 7, Wotring in view of Das teaches the computer-implemented method of claim 1, further comprising:
determining a first change to a first data object in a first relational database (See Das: [0049] In block 404, the transactions reflected in the mapping layer, e.g., a set of surrogates describing changes to class and relationship objects, may be validated.);
identifying a first graph data object corresponding to the first data object (See Das: [0050], [0050] In block 406, a validation engine may start with the oldest surrogate in the mapping layer and check if constraints defined on the object are satisfied. If the constraints are not satisfied, the transactions should not be submitted to the RDBMS. If the constraints are satisfied, the changes defined by the surrogate may be collected into database change requests in block 408 and submitted or committed to the database, e.g., to a RDBMS, in block 410. In some examples, the surrogates may then be deleted or removed from the mapping layer in block 412.); and
updating the first graph data object based on the first change in the first data object (See [0049] and [0050], in block 404, the transactions reflected in the mapping layer, e.g., a set of surrogates describing changes to class and relationship objects, may be validated. Transaction validation may comprise determining whether a change may violate a database consistency constraint in the RDBMS. In examples, transaction validation may run independently from a mapping engine, and may be invoked periodically or after processing a graph transaction in block 402. In block 406, a validation engine may start with the oldest surrogate in the mapping layer and check if constraints defined on the object are satisfied. If the constraints are not satisfied, the transactions should not be submitted to the RDBMS. If the constraints are satisfied, the changes defined by the surrogate may be collected into database change requests in block 408 and submitted or committed to the database, e.g., to a RDBMS, in block 410. In some examples, the surrogates may then be deleted or removed from the mapping layer in block 412.).

As per claims 10-13, the claims recite a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (See Wotring: col. 2, lines 49-51, computer-readable media having computer-executable instructions) to perform operations comprising the steps of the methods as recited in claims 1-4 and rejected above, respectively, under 35 U.S.C. § 103 as being unpatentable over Wotring in view of Das.
Accordingly, claims 10-13 are rejected along the same rationale that rejected claims 1-4, respectively.

As per claims 15-18, the claims recite a computer-implemented system, comprising:
one or more computers (See Wotring: col. 11, lines 54-56, one or more processing systems including a central processing unit (CPU)); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media (See Wotring: col. 11, lines 54-56, one or more processing systems including a central processing unit (CPU), memory, storage devices) storing one or more instructions that, when executed by the one or more computers (See Wotring: col. 2, lines 49-51, computer-readable media having computer-executable instructions), perform one or more operations comprising the steps of the methods as recited in claims 1-4 and rejected above, respectively, under 35 U.S.C. § 103 as being unpatentable over Wotring in view of Das.
Accordingly, claims 15-18 are rejected along the same rationale that rejected claims 1-4, respectively.

Claims 5, 14 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over
Wotring in view of Das, as applied to claims 1-4, 7, 10-13 and 15-18 above and further in view of 
Ramaswamy et al.: "KNOWLEDGE REPRESENTATION IN A MULTI-LAYERED DATABASE", (U.S. Patent Application Publication 20160117322 A1, DATE PUBLISHED 2016-04-28 and DATE FILED 2015-03-02, hereafter “Ramaswamy”).

As per claim 5, Wotring in view of Das does not explicitly teach the computer-implemented method of claim 3, wherein the first graph data object and the second graph data object are linked with an intermediary graph data object.
On the other hand, as an analogous art on graph database management, Ramaswamy teaches the computer-implemented method of claim 3, wherein the first graph data object and the second graph data object are linked with an intermediary graph data object (See Figs. 2-3 and [0059], the literal objects can be associated with other objects by a relationship, as discussed herein above while explaining FIG. 2. Correspondingly, the literal nodes can be associated with other nodes through edges. For example, Constituent object X teaches the intermediary graph data object linking the Real world object and person object in Fig. 3). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Das's teaching with Wotring in view of Das reference because Ramaswamy is dedicated to knowledge representation in a multi-layered database, Das is dedicated to mapping a relational database to a graph database and/or mapping a graph database to a relational database, Wotring dedicated to transforming a relational database into a hierarchical database whereby information in relational database tables is transformed into hierarchical objects, and the combined teaching would have allowed Wotring in view of Das to attach the properties of each node and edge as key-value pairs. These properties would have facilitated in information retrieval from the graph database by means of indexed search based on these stored properties and information retrieval could have been performed by means of graph traversal.

As per claim 9, Wotring in view of Das and further in view of Ramaswamy teaches the computer-implemented method of claim 1, wherein a first relational database includes data objects of a first type used by a first application, a second relational database includes data objects of a second type used by a second application, and the graph database includes a first graph data relation object that links a first data object of the first type to a second data object of the second type, and wherein the computer-implemented method further comprises:
receiving a query from the first application for objects that are related to the first data object (See Das: [01666], identify the entity represented by the symbolic object of interest to the user.);
determining, based on identifying the first graph data relation object, that the second data object of the second type is related to the first data object (See Das: [0197], find two separate entities having an entity type of "NASDAQ listed Companies" in close proximate relationship in a content object having a content type of "Research Report," a method may create a relationship between them 100 and assign a relationship type of "is mentioned in a Research Report along with."); and
providing, in response to the query, at least an identifier of the second data object, to the first application, to enable the first application to interact with the second data object (See Ramaswamy: [0048], the index datatype table ensures that only integer data would be stored for age of the entity. Use of these tables facilitate graph traversal of the graph database layer 126, while retrieving the information corresponding to an object).

As per claim 14, the claim recites a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (See Wotring: col. 2, lines 49-51, computer-readable media having computer-executable instructions) to perform operations comprising the steps of the method as recited in claim 5 and rejected above, under 35 U.S.C. § 103 as being unpatentable over Wotring in view of Das, and further in view of Ramaswamy.
Accordingly, claim 14 is rejected along the same rationale that rejected claim 5.

As per claim 19, the claim recites a computer-implemented system, comprising:
one or more computers (See Wotring: col. 11, lines 54-56, one or more processing systems including a central processing unit (CPU)); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media (See Wotring: col. 11, lines 54-56, one or more processing systems including a central processing unit (CPU), memory, storage devices) storing one or more instructions that, when executed by the one or more computers (See Wotring: col. 2, lines 49-51, computer-readable media having computer-executable instructions), perform one or more operations comprising the steps of the method as recited in claim 5 and rejected above, under 35 U.S.C. § 103 as being unpatentable over Wotring in view of Das, and further in view of Ramaswamy.
Accordingly, claim 19 is rejected along the same rationale that rejected claim 5.

Claims 6 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Wotring in view of Das, as applied to claims 1-4, 7, 10-13 and 15-18 above and further in view of 
Bhatti et al.: "EXPOSING DATABASES VIA APPLICATION PROGRAM INTERFACES", (U.S. Patent Application Publication 20180232403 A1, DATE PUBLISHED 2018-08-16 and DATE FILED 2017-02-15, hereafter “Bhatti”).

As per claim 6, Wotring in view of Das does not explicitly teach the computer-implemented method of claim 3, wherein providing the graph database to one or more applications comprises enabling the one or more applications to query for inter-application relationships.
However, Bhatti teaches the computer-implemented method of claim 3, wherein providing the graph database to one or more applications comprises enabling the one or more applications to query for inter-application relationships (See [0026], the example account node serving as a node described above may have a relationship to an application node in the graph database representing the SaaS application hosting the account, in some cases with a graph database having a plurality of such application nodes corresponding to a plurality of different SaaS applications each having accounts. In this example, the node may also have a relationship with a user node in the graph database representing the user having the account, and that user node may share edges with a plurality of different accounts held by that user.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Das's teaching with Wotring in view of Das reference because Bhatti is dedicated to exposing noSQL (no structured query language) databases with application program interfaces, Das is dedicated to mapping a relational database to a graph database and/or mapping a graph database to a relational database, Wotring dedicated to transforming a relational database into a hierarchical database whereby information in relational database tables is transformed into hierarchical objects, and the combined teaching would have allowed Wotring in view of Das to utilize noSQL to query search the database because noSQL would been more flexible for facilitating information retrieval from the graph database.

As per claim 20, the claim recites a computer-implemented system, comprising:
one or more computers (See Wotring: col. 11, lines 54-56, one or more processing systems including a central processing unit (CPU)); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media (See Wotring: col. 11, lines 54-56, one or more processing systems including a central processing unit (CPU), memory, storage devices) storing one or more instructions that, when executed by the one or more computers (See Wotring: col. 2, lines 49-51, computer-readable media having computer-executable instructions), perform one or more operations comprising the steps of the method as recited in claim 6 and rejected above, under 35 U.S.C. § 103 as being unpatentable over Wotring in view of Das, and further in view of Bhatti.
Accordingly, claim 20 is rejected along the same rationale that rejected claim 6.

Claims 8 are rejected under 35 U.S.C. § 103 as being unpatentable over
Wotring in view of Das, as applied to claims 1-4, 7, 10-13 and 15-18 above and further in view of 
HADDOCK; Robert: "INTELLIGENT INTERNET SYSTEM WITH ADAPTIVE USER INTERFACE PROVIDING ONE-STEP ACCESS TO KNOWLEDGE", (U.S. Patent Application Publication 20140282219 A1, DATE PUBLISHED 2014-09-18 and DATE FILED 2014-03-14, hereafter “HADDOCK”).

As per claim 8, Wotring in view of Das teaches the computer-implemented method of claim 1, further comprising:
identifying a new relationship between a first data object and a second data object initiated by a first owner of the first data object (See Das:[0042], a surrogate does not exist, a new relationship surrogate may be created for the edge with the source vertex identifier as the primary key and the target vertex as the foreign key, and the relationship may be marked as relationship-create.);
identifying a second owner of the second data object (See Das: Abstract, a graph transaction by updating a mapping layer with a surrogate describing a change to a database object, determining, a surrogate describing a change to a database object, determining, for an object in the mapping layer. The surrogate of the object change is interpreted the owner);
sending an approval request to the second owner for linking, in the graph database, a first graph data object corresponding to the first data object to a second graph data object corresponding to the second data object (See Das: [0024], identifying a primary key column corresponding to class data, identifying a corresponding primary key for a foreign key, and/or identifying a primary key and foreign key for relationship data.); and
receiving an approval from the second owner in response to the approval request (See Das: [0024], identifying a primary key column corresponding to class data, identifying a corresponding primary key for a foreign key, and/or identifying a primary key and foreign key for relationship data. The Examiner respectfully notes that foreign key to primary key relationship is created via request and authorization between primary and foreign key table schema owners).
Wotring in view of Das does not explicitly teach linking, in the graph database, the first graph data object to the second graph data object, based on the approval and the new relationship.
However, HADDOCK teaches linking, in the graph database, the first graph data object to the second graph data object, based on the approval and the new relationship ([0125], methods allow linking the entity node record and its corresponding smart content record, by utilizing the same entity ID for access to the smart content database 6 and the knowledge database 8; and Methods allow users to link a symbolic object in an image to a specific entity.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Bhatti's teaching with Wotring in view of Das reference because HADDOCK is dedicated to discovering, acquiring, organizing, storing, and making accessible knowledge about things of interest to users and to help users more efficiently interact with these things in a rich variety of ways, Das is dedicated to mapping a relational database to a graph database and/or mapping a graph database to a relational database, Wotring dedicated to transforming a relational database into a hierarchical database whereby information in relational database tables is transformed into hierarchical objects, and the combined teaching would have allowed Wotring in view of Das to discovering, acquiring, organizing database objects for applications.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 12, 2022